NUMBER 13-19-00361-CR

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


JEANNETTE MARIE SIMS,                                                        Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                     On appeal from the 36th District Court
                          of Aransas County, Texas.


                           MEMORANDUM OPINION

               Before Justices Hinojosa, Perkes, and Tijerina
                Memorandum Opinion by Justice Hinojosa

       Appellant Jeannette Marie Sims appeals a judgment revoking her community

supervision and adjudicating her guilty of burglary of a habitation, a second-degree felony.

See TEX. PENAL CODE ANN. § 30.02. The trial court sentenced Sims to eight years’

imprisonment. Sims’s court-appointed counsel has filed an Anders brief stating that there

are no arguable grounds for appeal. See Anders v. California, 386 U.S. 738, 744 (1967).
We affirm.

                                         I.       ANDERS BRIEF

        Pursuant to Anders v. California, Sims’s court-appointed appellate counsel has

filed a motion to withdraw and a brief in support thereof in which he states that he has

diligently reviewed the entire record and has found no non-frivolous grounds for appeal.

See id. Counsel’s brief meets the requirements of Anders as it presents a professional

evaluation demonstrating why there are no arguable grounds to advance on appeal. See

In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders

brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it

must provide record references to the facts and procedural history and set out pertinent

legal authorities.” (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi–Edinburg 2003, no pet.))); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim.

App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 318–19 (Tex. Crim. App. 2014), Sims’s

counsel carefully discussed why, under controlling authority, there is no reversible error

in the trial court’s judgment. Counsel has informed this Court in writing that counsel has:

(1) notified Sims that counsel has filed an Anders brief and a motion to withdraw; (2)

provided Sims with copies of both pleadings; (3) informed Sims of her rights to file a pro

se response,      1   review the record preparatory to filing that response, and seek


         1 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with

the rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
                                                      2
discretionary review if the court of appeals concludes that the appeal is frivolous; and (4)

provided Sims with a form motion for pro se access to the appellate record, lacking only

Sims’s signature and the date and including the mailing address for the court of appeals,

with instructions to file the motion within ten days. See Anders, 386 U.S. at 744; Kelly,

436 S.W.3d at 318–19; see also In re Schulman, 252 S.W.3d at 409 n.23. Sims has been

provided access to the appellate record. However, an adequate time has passed, and

Sims has not filed a pro se response.

                                  II.     INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.

75, 80 (1988). We have reviewed the entire record and counsel’s brief and found nothing

that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28

(Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the opinion

that it considered the issues raised in the briefs and reviewed the record for reversible

error but found none, the court of appeals met the requirement of Texas Rule of Appellate

Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

                                  III.   MOTION TO WITHDRAW

       In accordance with Anders, Sims’s attorney has asked this Court for permission to

withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also In re Schulman,

252 S.W.3d at 408 n.17 (“[I]f an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant. To withdraw from representation, the appointed



(quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).
                                                 3
attorney must file a motion to withdraw accompanied by a brief showing the appellate

court that the appeal is frivolous.” (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex.

App.—Dallas 1995, no pet.) (citations omitted))). We grant counsel’s motion to withdraw.

Within five days of the date of this Court’s opinion, counsel is ordered to send a copy of

this opinion and this Court’s judgment to Sims and to advise her of her right to file a

petition for discretionary review. 2 See TEX. R. APP. P. 48.4; see also In re Schulman, 252

S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                           IV.      CONCLUSION

        We affirm the trial court’s judgment.

                                                                             LETICIA HINOJOSA
                                                                             Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
20th day of August, 2020.




        2   No substitute counsel will be appointed. Should Sims wish to seek further review of this case by
the Texas Court of Criminal Appeals, she must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with the clerk of the Court of Criminal Appeals. See id. R. 68.3. Any
petition for discretionary review should comply with the requirements of Texas Rule of Appellate Procedure
68.4. See id. R. 68.4.
                                                       4